DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed May 29, 2020. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “detecting, by a processor, water based at least in part on sensor-based data; determining, by the processor, a volume of the water based at least in part on the sensor-based data; determining, by the processor, a location at the water for an aircraft to retrieve water via a water retrieving apparatus; and translating, by the processor, the location of the water into pilot inputs to guide the aircraft to the water”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “detecting”, “determining”, “determining”, and “translating” in the context of this claim encompasses the user to mentally detect water by looking outside the window of a cockpit, determining a volume of water by determining that a lake/beach exists, determine the location of the water and translate the location to inputs to guide the aircraft by mentally determining that the aircraft need to change heading. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements- a “processor” to perform the above recited steps. The computer elements recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1-9 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-9, further describe the identified abstract idea.. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klein, U.S. Patent Application Publication No. 2020/0239140.
As to claims 1 and 10, Klein teaches a computer-implemented method and aircraft comprising: 
detecting, by a processor, water based at least in part on sensor-based data (see para. 26); 
determining, by the processor, a volume of the water based at least in part on the sensor-based data (see para. 26); 
determining, by the processor, a location at the water for an aircraft to retrieve water via a water retrieving apparatus (see para. 26); and 
translating, by the processor, the location of the water into pilot inputs to guide the aircraft to the water (see para. 26).
As to claims 2 and 11, Klein teaches the method and aircraft of claims 1 and 10, further comprising: comparing, by the processor, the determined volume to a threshold capacity of a water storage reservoir on the aircraft; and determining, by the processor, the location based on the volume exceeding the threshold capacity of the water storage reservoir. (see para. 13 and 26)
As to claims 3 and 12, Klein teaches the method and aircraft of claims 1 and 10, further comprising: receiving, by the processor, the sensor-based data from a sensor arranged on the aircraft (see para. 26).
As to claims 4 and 13, Klein teaches the method and aircraft of claims 1 and 10, further comprising: detecting, by the processor, a distance between the aircraft and a fire; and activating the processor based on the distance being less than a threshold distance to the fire (see para. 21 and 23).
As to claims 5 and 14, Klein teaches the method and aircraft of claims 1 and 10, wherein the water retrieving apparatus comprises a snorkel (see para. 20).
As to claims 6 and 15, Klein teaches the method and aircraft of claims 1 and 10, wherein the location is based at least in part on a characteristic of the water (see para. 26).
As to claims 8 and 17, Klein teaches the method and aircraft of claims 1 and 10, further comprising: extracting a water-related feature from the terrain-related data; and applying the water-related feature to a model to detect the water (see para. 26).

As to claims 9 and 18, Klein teaches the method and aircraft of claims 1 and 10, wherein the sensor-based data is generated by a light detection and ranging-based sensor (see para. 25).
As to claim 19, Klein teaches the aircraft of claim 10, wherein the pilot inputs are based at least in part on a type of water retrieving apparatus (see para. 26).
As to claim 20, Klein teaches the aircraft of claim 10, the operations further comprising: controlling, by the flight control system, the main rotor system based at least in part on the pilot inputs (see para. 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Lundquist, U.S. Patent Application Publication No. 2015/0049326.
As to claims 7 and 16, Klein teaches detecting, by a processor, water based at least in part on sensor-based data (see para. 26). Klein does not explicitly teach the location is based at least in part on a depth of the water. However, Lundquist teaches a method for determining location and depth of water (see para. 25, 33, 48 and 50). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to determine the location of the water based on the depth in Klein as taught by Lundquist. Motivation to do so comes from the teachings well known in the art that knowing the depth of the water would allow the pilot/aircraft to determine whether the water volume is suitable to be used to fill the aircraft reservoir with water and would therefore prevent damage that may occur to the aircraft.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663